951 A.2d 261 (2008)
Ronald CLARK, Petitioner
v.
Jeffrey A. BEARD, Secretary of Corrections for the Pennsylvania Department of Corrections; Louis Folino, Superintendent of S.C.I. Greene; Frank Tennis, Superintendent of S.C.I. Rockview, Respondents.
Supreme Court of Pennsylvania.
June 23, 2008.

ORDER
PER CURIAM.
AND NOW, this 23rd day of June, 2008, the Petition for Habeas Relief is DENIED, without prejudice, the Petition for a remand is also DENIED. Petitioner's Request for Permission to Respond to Respondent's Brief in Opposition and Application to File said Nunc Pro tunc is DENIED.
The Prothonotary is directed to refer the Petitions to The Federal Community Defender Office, Mr. Nolas, and Mr. Harris, as counsel for Petitioner.